Citation Nr: 0607072	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  01-06 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945.  He died in June 2000, and the appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 RO decision that denied service 
connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the appellant 
with her claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

As noted in the Board's February 2004 remand, the medical 
evidence of record indicates that the veteran underwent 
multiple surgeries for mouth cancer between 1988 to 1999.  
However, the medical evidence of record does not contain 
records relating to any of the surgeries performed or 
treatment received for this condition prior to 1999.  

To rectify this situation, the Board's February 2004 remand 
requested that the RO attempt to obtain all available records 
between 1988 to 1999 from numerous treatment providers, 
including Providence Hospital in Columbia, South Carolina.  
Since then, it does not appear from the record that the RO 
has made an attempt to obtain copies of the veteran's 
complete records from Providence Hospital, nor has the RO 
requested any appropriate authorization from the appellant 
regarding the same.  Under the circumstances, the Board must 
remand this matter to ensure that an attempt is made to 
obtain these records. See Stegall v. West, 11 Vet. App. 268 
(1998) (Where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.).  

In addition, after reviewing the newly obtained evidence 
herein, as well as the February 2006 brief submitted by the 
appellant's representative, the Board concludes that a 
supplemental medical opinion is needed in this matter.

Accordingly, the case is remanded for the following action:

1.  The RO should attempt to obtain, with 
the assistance of the appellant, a copy 
of all available treatment reports 
relating to the veteran, dating from 1988 
to 1999, from Providence Hospital in 
Columbia, South Carolina. 

2.  Thereafter, the RO should have the 
veteran's claims folder reviewed by an 
oncologist (if possible) or other 
appropriate physician who has not 
previously offered an opinion.  Based on 
a review of the entire veteran's claims 
folder, historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is more likely, less 
likely, or as likely as not that metal 
fragments in the veteran's face caused or 
contributed to the cause of the veteran's 
death, including by being the cause of 
mouth cancer, or by reducing the 
effectiveness of radiation treatment for 
this cancer.  In providing this opinion, 
the VA examiner should specifically 
consider the opinions and treatment 
records previously provided herein by F. 
Warder, M.D., dated April 22, 2002 and 
May 16, 2001; G. Snipes, M.D., Ph.D., 
dated May 23, 2002 and June 28, 2001; and 
VA medical opinion dated August 14, 2002.

3.  Thereafter, the RO should  
readjudicate the issue of service 
connection for the cause of the veteran's 
death.  If the decision remains adverse, 
the appellant and her representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


